DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-4, 7-8 and 20 have been canceled. Claims 5-6 and 9-19 are currently being examined. 
Priority
The instant application is a continuation of application United States Patent Application Serial No. 15/722,802 filed on October 10, 2017 which is a continuation-in-part of United States Patent Application Serial No. 15/131,115 filed on April 18, 2016, which is a continuation-in-part of United States Patent Application Serial No. 15/007,797 filed on January 27, 2016, which is a continuation-in-part of United States Patent Application Serial No. 14/740,649 filed on June 16, 2015, which is a continuation-in-part of United States Patent Application Serial No. 14/307,667 filed June 18, 2014, which is a continuation of United States Patent Application Serial No. 12/536,103 filed August 5, 2009, which is a continuation-in-part of United States Patent Application Serial No. 12/368,601 filed February 10, 2009.
Please note that MPEP 2133.01 states “when applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under pre-AIA  35 U.S.C. 102(b).  Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986)”.  	In the instant application: 	1) the earliest support priority document for claim 15 is United States Patent Application Serial No. 14/740,649 filed on June 16, 2015. 	2) The earliest support priority document for claim 19 is United States Patent Application Serial No. 15/722,802 filed on October 10, 2017.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 5-6 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-6 of U.S. Patent No. 10,818,119. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent’s invention scope is narrower than the instant application’s claimed invention scope, thus the patent invention encompasses the application’s claimed invention.

Claim Objections
Claim(s) 5-6 are objected to because of the following informalities:   	In particular, claim 5 recites “the user device”, however it should recite “the at least one wireless user device”.  Appropriate correction is required. 	In particular, claim 6 recites “the wireless user device”, however it should recite “the at least one wireless user device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-6 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	 	In particular, claim 5 recites “said response action”. There is insufficient antecedent basis for this limitation. 	In particular, claim 6 recites “said response action”. There is insufficient antecedent basis for this limitation. 	In particular, claim 10 recites “said locking device”. There is insufficient antecedent basis for this limitation. To further prosecution the examiner will interpret that the limitation following the recited phrase further limits the access governor. 	Claims 11- 19 have the same issue due to dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-10, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raheman (US 2009/0066476 A1, IDS ) in view of Bostrom et al. (“Bostrom”, US 2005/0009511 A1). 	1) Regarding claim 9, Raheman discloses an access system (Figs. 1-2) allowing a user to access a restricted area (¶0015 with reference to Fig. 1, with regard to the guest being permitted to access a hotel and room associated with the hotel) using a wireless user device (¶0015; Fig. 1), the system comprising: 	a database (¶0015) storing access permissions identifying at least one wireless user device authorized to access said restricted area and at least one access node authorized to permit access to said restricted area (¶0015 that the hotel database stores a guest profile that is used to authenticate the guest’s mobile device ID via the room key kiosk server communicating, in response to authentication operations generated by the mobile device being within the vicinity of the room key kiosk, hence the database stores permission information to identify the mobile device), wherein the at least one wireless user device includes a cellular radio for communicating with one or more cellular towers (¶0008; ¶0016 discloses that the mobile device uses public telecommunication networks. ¶0008; ¶0017 discloses the use of cellular networks, which suggest that the mobile device comprises a cellular radio device. Bostrom discloses, in ¶0013 with reference to Fig. 2, the concept of configuring a mobile device with a cellular module (corresponding to a cellular radio) to enable cellular network communication. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a mobile device with a cellular module to enable cellular network communication as taught by Bostrom, into the system as taught by Raheman, with the motivation to enhance the communication features of the system); 	the access node (Raheman: Fig. 1: room key kiosk 22), having a short-range wireless radio for connecting to the wireless user device (Raheman: ¶0015; Fig. 1) and suitable for receiving and responding to commands to and from a wireless user device (Raheman: ¶0015; Fig. 1); and  	a server (Raheman: Fig. 1: hotel server 16) operable to send and receive an unlock request to a restricted area associated with a wireless user device (Raheman: Fig. 1 illustrates communications between the mobile device and the server comprising the steps of the server receiving a guest check-in request (corresponding to receiving a unlock request since it used to generates an authentication process to generate a digital key which permits unlocking of a room door lock), and then the server provides a guest room assignment (corresponding to sending a unlock request) which causes the digital key to generated for use by the mobile device)) and said access node (Raheman: Fig. 1 illustrates communications between the room key kiosk and the server comprising the steps of the server receiving a guest accessibility status signal from the room key kiosk (corresponding to receiving a unlock request since it generates an authentication process to receive a signal from the server to generate a digital key which permits unlocking of a room door lock), and then the server provides a guest check-in status which causes the digital key to be permitted to be written to the mobile device by the room key kiosk (corresponding to sending a unlock request) if the mobile device identification is authenticated via the guest profile in the hotel database) and transmit a request to said access node (addressed the examiner interprets the guest check-in status) or a third party wireless user device upon authorizing said request using said database, 	wherein said unlock request is authorized only if received from an access node authorized to permit use within said restricted area (Raheman: ¶0015 discloses that the RF Encoder Terminal in the room key kiosk is in sync with each lock that is to operated, hence the room key kiosk is authorized to permit use) and originated from a wireless user device authorized to access said restricted area (Raheman: ¶0015 discloses that the generation of the digital key is initiated once the mobile device comes within a specific range of the room key kiosk, hence the unlock request is originated by the mobile device). 	2) Regarding claim 10, Raheman and Bostrom teach an access governor (Raheman: Fig. 1: lock transceiver module 32) securing a restricted area (Raheman: ¶0015), said locking device having a short- range wireless receiver suitable for receiving unlock requests and responding by allowing a user access to the restricted area (Raheman: ¶0015 with reference to Fig. 1), wherein said unlock request includes user information linked to said restricted area (Raheman: ¶0015 with reference to Fig. 1, with regard to the digital key being associated with the guest’s ID and the corresponding assigned hotel room) and is based upon information received by the wireless user device from the access node which is linked to the current location of the wireless user device (Raheman: ¶0015 with regard to the mobile device having to be within the room key kiosk’s reception range which is located within the hotel). 	3) Regarding claim 12, Raheman and Bostrom teach wherein said restricted area is an interior space within a structure (Raheman: ¶0014-15, with regard to the room being within the boundary of the hotel). 	4) Regarding claim 13, Raheman and Bostrom teach wherein said restricted area is defined by a plurality of access nodes (Raheman: ¶0015 with regard to each respective accessible lock 32 of corresponding room being interpreted as an access node within the hotel). 	5) Regarding claim 17, Raheman and Bostrom teach wherein said access nodes are configured to monitor or track the location of the user within the defined area (Raheman discloses, in ¶0015, that the room key kiosk only performs the authentication in response to the mobile device being located within a specific range to the room key kiosk, which can be interpreted as monitoring for the guest holding the guest mobile device within the specific range).
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raheman in view of Bostrom, and in further view of Carlson et al. (“Carlson”, US 2008/0183480 A1).
 	1) Regarding claim 5, as per the limitation wherein said response action is an alert sent to the user device. 	Carlson discloses, in ¶0047, the concept of configuring a mobile device to receive alerts. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a mobile device to receive alerts as taught by Carlson, into the system as taught by Raheman and Bostrom, with the motivation to enhance the communication features.	
Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Raheman in view of Bostrom, and in further view of Brondrup (US 2003/0208386 A1, IDS). 	1) Regarding claim 6, as per the limitation wherein said response action by the access node is configured to trigger a fee to an electronic wallet that is linked to the wireless user device when said server requires a fee. 	Raheman illustrates, in Fig. 2, the process of check-out of the hotel via the room key kiosk. 	Brondrup discloses, in ¶0047, the process of configuring mobile device to perform a hotel check out and payment communications electronically when a server generates a back bill information notice to the mobile device during check out procedures. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the process of configuring mobile device to perform a hotel check out and payment communications electronically when a server generates a back bill information notice to the mobile device during check out procedures as taught by Brondrup, into the system as taught by Raheman and Bostrom room key kiosk, with the motivation to enhance the check-out features of the system. 	2) Regarding claim 15, as per the limitation wherein said access node is configured to trigger a fee to an electronic wallet that is linked to user when said server requires a fee. 	Raheman illustrates, in Fig. 2, the process of check-out of the hotel via the room key kiosk. 	Brondrup discloses, in ¶0047, the process of configuring mobile device to perform a hotel check out and payment communications electronically when a server generates a back bill information notice to the mobile device during check out procedures. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the process of configuring mobile device to perform a hotel check out and payment communications electronically when a server generates a back bill information notice to the mobile device during check out procedures as taught by Brondrup, into the system as taught by Raheman and Bostrom into the room key kiosk, with the motivation to enhance the check-out features of the system.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raheman in view of Bostrom, and in further view of Perry et al. (“Perry”, US 2011/0173682 A1). 	1) Regarding claim 14, as per the limitation wherein said restricted area is a server. 	Perry discloses, in ¶0020-25 with reference to Fig. 1, the concept of requesting via a mobile device (e.g., PDA, LAPTOP) access to a servicing device. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of requesting via a mobile device access to a servicing device as taught by Perry, into the system as taught by Raheman and Bostrom, with the motivation to enhance the accessing features of the system.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Raheman in view of Bostrom, and in further view of Trani (US 2017/0221289 A1).
 	1) Regarding claim 19, as per the limitation wherein said access node is configured to determine a directional relationship of a user to the access node. 	In the art of monitoring access point monitoring and controls, Trani discloses, in ¶0026-29 with reference to Fig. 1, the concept of configuring an access control device with directional antenna features to be able to track locations of user/user device (corresponding to determining a directional relationship of a user to the access node) to enable monitoring of restricted or different area within a building. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring an access control device with directional antenna features to be able to track locations of user/user device to enable monitoring of restricted or different area within a building as taught by Trani, into the system as taught by Raheman and Bostrom, with the motivation to enhance the monitoring and control features of the system.
Allowable Subject Matter
Claim(s) 11, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20100226347 A1, system permitting access to restricted/monitored resource via mobile device authentication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684